Citation Nr: 1030941	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-39 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for rheumatoid arthritis of the 
right hand and wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to January 
1980, with subsequent service in the National Guard and Reserves.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefit sought on appeal.  In 
May 2007 the Board remanded the matter for additional 
development.  That development having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition.

The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, in 
an August 2010 letter, the Veteran's representative waived the 
right to have this evidence reviewed in the first instance by the 
RO.

The Board again notes that at the February 2007 hearing 
the Veteran raised claims for an increased rating for his 
left upper extremity and for individual unemployability.  
The Veteran also submitted statements in January and 
September 2003 alleging a misdiagnosis of his left wrist 
condition by Army physicians in July 1993.  The Board does 
not have jurisdiction over these issues, and they are 
again referred to the AOJ for appropriate action.  



FINDING OF FACT

The Veteran's rheumatoid arthritis of the right hand and wrist 
has been etiologically related to service.  




CONCLUSION OF LAW

The criteria for service connection for rheumatoid arthritis of 
the right hand and wrist have been met.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding 
whether the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion that 
the new law does not preclude the Board from adjudicating the 
Veteran's claim for service connection.  This is so because the 
Board is taking action favorable to the Veteran by granting 
service connection for rheumatoid arthritis of the right hand and 
wrist; a decision at this point poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  
	
Here, the first element for service connection is met.  On VA 
examination in January 2010, the Veteran was diagnosed with 
severe rheumatoid arthritis of the bilateral hands and wrists.
	
The Board additionally finds there is adequate documentation of 
the in-service incurrence of the Veteran's rheumatoid arthritis.  
Throughout the course of this appeal, the Veteran has contended 
that his current rheumatoid arthritis is a result of an in-
service injury to his left wrist and hand.  The Veteran contends, 
and the medical record supports, that rheumatoid arthritis is a 
systemic condition that can affect both upper extremities.  In a 
July 1999 rating decision, the RO granted service connection for 
residuals of this left wrist injury.  Given this, and on the 
Board's review of service treatment records, there is no dispute 
that the Veteran indeed injured his left extremity while in 
service, and that he received months of treatment afterward, 
including a carpal tunnel release procedure in 1994.  
Significantly, the Board additionally notes documentation of 
swelling of the right hand and forearm in a January 1994 service 
treatment record.

An issue in this case has been whether the Veteran was serving on 
active duty for training or inactive duty for training at the 
time of onset of his current condition.  The Board remanded the 
matter in May 2007 for various development, including 
clarification on the Veteran's dates and character of Reserve 
duty.  In this regard, the Board notes the RO has failed to 
conduct the proper follow-up to resolve this issue.  In a January 
2010 letter from the Department of the Army, the RO was directed 
to submit the Veteran's date of discharge (April 20, 2000) from 
the Army National Guard in order to receive the information 
requested.  The RO failed to complete this development and the 
exact dates and character of the Veteran's Reserve duty remain 
unknown. 

Nevertheless, the Board does not find an additional remand is 
necessary to adjudicate the claim.  There is no dispute that the 
Veteran's injury to his left wrist and hand took place while on 
active duty for training. The RO conceded this in the July 1999 
rating decision, and reiterated the finding in a November 2001 
rating decision.  Further, throughout the course of this appeal, 
the Veteran has contended that his symptoms arose following his 
in-service injury and the resulting surgery.  He has reported 
this to treatment providers on a number of occasions, including 
in March 2009, August 2004, August 2003, and December 2001for 
example.  The Board notes that in an August 2001 Social Security 
medical report, a physician found the Veteran to be "fully 
credible" as to his symptoms and condition.  The Board itself 
finds no reason to doubt the competency or credibility of the 
Veteran's contentions.

Additionally, the file contains two medical opinions linking the 
Veteran's current condition to the in-service injury.  The 
January 2010 VA examiner concluded, "[i]t is the opinion of the 
Examiner that the Veteran's currently diagnosed rheumatoid 
arthritis (to include rheumatoid arthritis of the right hand and 
wrist) was as least as likely as not (50/50 probability) caused 
by or had its onset during service."  In explanation for this 
finding, the examiner stated noted the Veteran's 1993 left wrist 
injury and the "continued complaints" of swelling to the 
bilateral hands.  The examiner explained,

It was noted in 1993 note that the Veteran 
not only had CTS [carpal tunnel syndrome] 
of the left upper extremities, but 
Degenerative bone changes dated for 
11/07/1993. The Veteran was seen on 
repeated episodes for swelling and pain 
especially in the cold weather. A notation 
was seen dated for 1994 and was placed on 
light duty. Despite the lack of diagnosis 
of CTS it seems the Veteran was having 
symptomatology of Rheumatoid Arthritis as 
well."  

Additionally, in a January 2004 treatment record from the 
Veteran's VA physician, Janakiram Nmn Rajamannar, M.D., Dr. 
Rajamannar noted the Veteran had a "CTS release done on left 
wrist for complications from the rheumatoid arthritis while in 
service. (1994)."  

There are no nexus opinions to the contrary of this in the claims 
file.  For these reasons, the Board finds that service connection 
is warranted for the Veteran's condition.




ORDER


Service connection for rheumatoid arthritis of the right hand and 
wrist is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


